DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.G. HAMILTON,
                                 Appellant,

                                     v.

                          TATIANA BASOVA,
                              Appellee.

                               No. 4D18-881

                              [October 4, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No. 15-DR-2416.

  Jorge Andres of the Law Offices of Jorge Andres, Bradenton, for
appellant.

  No appearance for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.